IN THE UNITED STATES COURT OF APPEALS
                              FOR THE FIFTH CIRCUIT



                                           No. 02-60673
                                         Summary Calendar



GEORGE DUNBAR PREWITT, JR.,


                                                         Appellant.


                          ------------------------------------------------------
                           Appeal from the United States District Court
                              for the Northern District of Mississippi
                                        USDC No. 4:96-MC-1
                         --------------------------------------------------------
                                           February 5, 2003

Before JONES, STEWART and DENNIS, Circuit Judges.

PER CURIAM:*

       George Dunbar Prewitt, Jr., appeals the district court’s order deny ing his FED. R. CIV. P.

60(b)(4) motion challenging the magistrate judge’s sua sponte order barring Prewitt from the third

floor of the United States Courthouse and Federal Building in Greenville, Mississippi.          The

requirement that Rule 60(b) motions be brought within a reasonable time is not enforced with respect

to motions under Rule 60(b)(4). See Carter v. Fenner, 136 F.3d 1000, 1006 (5th Cir. 1998).




       *
           Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
Accordingly, the district court erred in denying the motion on the ground that it was not filed with

a reasonable time.

       Although Prewitt could be barred from the courthouse for the reasons listed by the magistrate

judge, Prewitt should have been provided with notice and an opportunity to respond. See B JOE

Thomson, No. 02-20191 (5th Cir. Sept. 19, 2002) (unpublished). We vacate the district court’s order

and remand this matter with instructions that Prewitt be ordered by the district court to show cause

why he should not be barred from the third floor of the courthouse in the future.

       VACATE AND REMAND WITH INSTRUCTIONS.




                                               -2-